                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE
 Case No. 3:20-CR-21                         Date: June 2, 2021

      United States of America         vs.   Anming Hu

   PROCEEDINGS: Final Pretrial Conference.


       HONORABLE THOMAS A. VARLAN, UNITED STATES DISTRICT JUDGE

 Julie Norwood                        Terri Grandchamp
 Deputy Clerk                         Court Reporter

   Casey Arrowood                                                   Philip Lomonaco
 Asst. U.S. Attorney                                                Attorney for Defendant

   Defendant’s Motion in Limine to Exclude Expert Testimony of Dr. John Zomchick [Doc. 82]
   is DENIED subject to limitations discussed at final pretrial conference. Government’s
   Motion in Limine to Preclude any Claim, Questioning, or Argument of Selective Prosecution
   [Doc. 84] is GRANTED to extent defendant seeks to introduce evidence that would support a
   claim of selective prosecution, but will not limit inquiries into the bias or motivation of
   specific witnesses. Government’s Motion in Limine to Exclude Evidence and Argument
   Regarding Defendant’s Past Good Character [Doc. 85] is DENIED WITHOUT PREJUDICE,
   with leave to raise objections as they arise at trial. Government’s Motion in Limine to
   Exclude Evidence and Argument Regarding Jury Nullification and Plea Negotiations [Doc.
   86] is GRANTED without objection. Defendant’s Motion in Limine to Exclude Statements
   and Testimony Regarding Chinese Universities being Corporations without Proper
   Knowledge or Experience [Doc. 87] is GRANTED to the extent defendant seeks to limit the
   introduction of testimony about the incorporation status of particular Chinese universities, but
   will not limit the introduction of evidence of NASA guidance or policy on the status of
   Chinese universities under the China Funding Restriction. Defendant’s Motion in Limine to
   Exclude Statements and Testimony of Witnesses That Have Been Corruptly Influenced by the
   Government [Doc. 88] is DENIED WITHOUT PREJUDICE, with leave to raise objections as
   they arise at trial.




 2:20 p.m. to 4:15 p.m.


Case 3:20-cr-00021-TAV-DCP Document 99 Filed 06/02/21 Page 1 of 1 PageID #: 724
